Citation Nr: 0527938	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  02-21 579	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that rating decision, the RO denied service 
connection for onychomycosis.  The veteran's disagreement 
with that decision led to this appeal.  

In February 2004, the veteran's representative filed a motion 
with the Board to advance the veteran's case on the Board's 
docket.  A deputy vice chairman of the Board granted that 
motion in March 2004.  A few days later, the Board remanded 
the case to assure full compliance with due process 
requirements relative to VA's duty to notify the veteran as 
to what he must show to prevail on the claim, what evidence 
and information he is responsible for, and what evidence VA 
must secure.  The Board also directed the RO to undertake any 
further required development action before returning the case 
to the Board.  

In the March 2004 remand, the Board noted that in addition to 
the claim for service connection for onychomycosis, which is 
in appellate status, there remains pending a claim for 
service connection for a fungal infection of the body, which 
the veteran filed in February 1946.  The Board examined the 
record and determined that the RO had failed to adjudicate 
that claim.  The Board requested that the RO adjudicate the 
claim for service connection for a fungal infection of the 
body, but there is no indication in the record that this has 
been done.  The Board therefore again refers this matter to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the veteran has received 
notice of the evidence necessary to substantiate the claim 
and notice of what evidence he should provide and what 
evidence VA would obtain; the veteran has stated he neither 
has nor knows of any additional evidence pertaining to his 
claim.  

2.  The service medical records show no onychomycosis, nor is 
there any post-service medical evidence of a fungal infection 
of the nails until decades after the veteran's discharge from 
service, and there is no competent evidence of a nexus 
between a current diagnosis of onychomycosis and any incident 
of service.  


CONCLUSION OF LAW

Service connection for onychomycosis is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 &West Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In its November 2002 Statement of the Case and June 2005 
Supplemental Statement of the Case, the RO identified and 
discussed the evidence of record and notified the veteran of 
the regulations pertinent to service connection claims.  In 
addition, in letters dated in March 2004 and September 2004, 
the VA Appeals Management Center (AMC) notified the veteran 
that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things: 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between his current disability and an injury, 
disease, or event in service.  The AMC explained that medical 
evidence would show a current disability and that medical 
records or medical opinions usually showed whether there was 
a relationship between a current disability and service.  

In the March 2004 and September 2004 letters, the AMC 
notified the veteran that if needed for his claim, it would 
request all records held by Federal agencies, to include his 
service medical records or other military records, and 
medical records at VA hospitals.  The RO also told the 
veteran that VA would make reasonable efforts to help get 
private records and other evidence he identified if he 
furnished appropriate release authorizations.  The RO said 
that it would notify the veteran if it had problems obtaining 
such evidence and emphasized to the veteran that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  The RO outlined the kinds of evidence the veteran 
should provide and specifically request that he send any 
medical reports he had.  Elsewhere in the letters, the AMC 
requested that the veteran let VA know if there was any other 
evidence or information that he thought would support his 
claim.  The AMC specifically requested that the veteran send 
any evidence in his possession that pertains to his claim.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his claim for service connection for his 
onychomycosis and the avenues through which he might obtain 
such evidence and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  Thus, all 
necessary action has been taken to provide the veteran with 
notice required by the VCAA and as interpreted by the Court 
in its decisions in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), 
and Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

While the required notice was not provided prior to the 
initial RO decision on the claim, notice was complete prior 
to the most recent transfer of the veteran's case to the 
Board in October 2005, and the content of the notice complied 
fully with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  After notice was provided, the veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
The veteran has had multiple opportunities to submit and 
identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  The Board finds that the failure to provide 
the veteran with the specific types of notice outlined in the 
VCAA prior to the initial unfavorable determination has not 
harmed the veteran and that no useful purpose could be served 
by remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the RO had previously obtained the 
veteran's service medical records and in conjunction with the 
claim obtained VA treatment records and records from private 
physicians identified by the veteran.  In addition, the 
veteran submitted medical records from a private 
dermatologist and a letter from his sister.  The veteran has 
stated that he has been unable to obtain any additional 
evidence that that pertains to his claim.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

The Board finds that, with no competent evidence of abnormal 
findings relating to onychomycosis during service or for 
decades thereafter and no competent evidence that suggests 
any contended relationship of the veteran's onychomycosis to 
service, there is no duty to provide an examination or 
medical opinion.  Id.; see also Wells v. Principi, 326 1381 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual background

The veteran served with the U. S. Navy as a Machinist Mate in 
the Pacific Theater during World War II.  He is seeking 
service connection for onychomycosis, which he contends he 
contracted while in the jungles of various islands in the 
South Pacific, including Espiritu Santo in the New Hebrides 
Islands.  He reports that he was assigned to working parties 
in the jungles while waiting for the arrival of his ship.  

The veteran's service medical records, including the report 
of his service separation examination dated in February 1946, 
show no fungal infection, to include onychomycosis.  

The veteran has stated that after service, he first sought 
treatment for his nails from Dr. S. B. M. (Dr. M.) in 1949.  
The veteran reports that he has learned that Dr. M. is 
deceased and that his treatment records have been destroyed.  

Treatment records from the Associated Dermatologists, dated 
from July 1982 to January 1994, show that in July 1982, the 
veteran gave a history of a possible fungus under his 
toenails of 40 years duration.  Examination showed scaling 
soles and toe webs with dystrophic nails; the veteran 
received continuing treatment and diagnoses included 
onychomycosis.  

In a letter dated in May 1987, I. Y. H., D.O. (Dr. H.) stated 
that on that day he had seen the veteran per a referral and 
that the veteran presented with the chief complaint of 
progressive deformity of the nail beds of both hands over the 
last several months.  Dr. H. said that he understood that the 
veteran had been treated for "fungus infections" of his 
toes over a long period of time.  Dr. H. noted that the 
veteran gave a history of fungus infection in his feet when 
he was in the Navy and in the Pacific.  Treatment records 
dated from Dr. H. dated from May 1987 to September 1998 show 
treatment at various times and diagnoses including 
onychomycosis.  

In a letter dated in December 2001, the veteran's sister 
stated that after the veteran's discharge from the Navy in 
1946 he showed her a white substance under the nail of his 
big toe.  She said that neither she nor their parents had 
this problem.  The veteran's sister said that the condition 
gradually worsened for the veteran and eventually involved 
both of his feet.  The veteran's sister said that through the 
years the veteran sought medical care, but to no avail.  

Treatment records from a VA medical center, dated from 
January 2000 to April 2001, show the veteran received 
continuing treatment for onychomycosis.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2005).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for onychomycosis.  

The veteran's service medical records, to include a report of 
a separation examination, are negative for any findings 
indicative of onychomycosis.  While the veteran reports that 
after service he first sought treatment in 1949, records from 
that physician are not available.  The absence of any 
subsequent treatment records or diagnosis relating to 
onychomycosis for decades thereafter is significant evidence 
against the claim.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no medical 
evidence that suggests a causal relationship between the 
veteran's onychomycosis and any incident of service, 
including being in work parties in jungles on South Pacific 
islands.  

The Board acknowledges that records from various physicians 
referred to a history of a fungus infection since service.  
However, given the absence of any relevant medical evidence 
during or for so many years post-service, it is clear that 
this history was furnished by the veteran.  To the extent 
that such history can be construed as an opinion of service 
origin for onychomycosis, the Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  In this case, as noted above, the service medical 
records, to include a report of a separation examination, 
which included an evaluation of the veteran's skin and feet, 
are negative for any findings suggestive of a fungal 
infection, to include onychomycosis.  And there is no such 
evidence post-service until decades after the veteran's 
discharge from active duty.

The Board has also considered the veteran's statements of 
recurrent episodes of onychomycosis since service and his 
sister's statement that she recalls observing a white 
substance under the nail of the veteran's his big toe upon 
his return home from service and that the condition worsened 
with time.  Such statements do not serve as competent 
evidence of a relationship between the veteran's current 
onychomycosis and service.  In this regard, the Board notes 
that the record does not show, nor does the veteran contend, 
that either he or his sister has specialized education, 
training, or experience that would qualify either of them to 
provide medical opinions.  It is now well established that a 
lay person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and this veteran's opinion that his onychomycosis 
is due to his experiences in jungle conditions in service is 
therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board also notes that a veteran's assertions and those of his 
sister, no matter how sincere, are not probative of a medical 
nexus between the claimed disability and an in-service 
disease, injury, or event.  See Voerth v. West, 13 Vet. App. 
118, 120 (1999).  Their statements are not, therefore, 
probative of the etiology of the veteran's onychomycosis or 
its relationship to service.  

In summary, the Board finds that onychomycosis was not shown 
in service or for many years thereafter, and the evidence 
does not demonstrate that the veteran's onychomycosis is 
linked to any incident of service.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim, and service connection for onychomycosis is not 
warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for onychomycosis is denied.  



	                        
____________________________________________
	R. F. WILLAIMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


